Fourth Court of Appeals
                                San Antonio, Texas
                                       March 9, 2020

                                    No. 04-20-00027-CV

CELTIC INSURANCE COMPANY, Superior HealthPlan, Inc., and Cenpatico d/b/a Integrated
                       Mental Health Services,
                             Appellants

                                             v.

                                   Rochelle CARDONA,
                                        Appellees

                 From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CI11194
                       Honorable Mary Lou Alvarez, Judge Presiding


                                      ORDER
       Appellee’s brief is due on March 9, 2020. See TEX. R. APP. P. 38.6(b). Before the due
date, Appellee filed an unopposed motion to extend the brief due date to April 3, 2020
       Appellee’s motion is GRANTED. The brief is due on April 3, 2020.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of March, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court